 HANNA BOYS CENTER359Hanna Boys CenterandSocial Services Union Local535,ServiceEmployees InternationalUnion,AFL-CIO Case 20-CA-22106March 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August12, 1988,the General Counsel of theNational Labor Relations Board issued a complaintalleging that the Respondent has violated Section8(a)(5) and(1) of the National Labor Relations Actby refusing the Union's request to bargain and tofurnish information following the Union's certifica-tion in Case 20-RC-15178 i (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs 102 68 and 102 69(g),FrontierHotel,265 NLRB 343 (1982)) The Respondent filed itsanswer admitting in part and denying in part theallegations in the complaint 2On October 12, 1988, the General Counsel filedaMotion for Summary Judgment On October 17,1988, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted TheRespondent filed a responseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelRuling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain and to furnish information to the Union,3but attacks the validity of the certification in theunderlying representation proceeding 4All representationissuesraised by the Respondent were or could have been litigated in the priorrepresentation proceedingThe Respondent doesnot offer to adduce at a hearing any newly discov-ered and previously unavailable evidence, nor doesitallege anyspecialcircumstances that would require the Board to reexamine the decision made inthe representation proceedingWe therefore findthat the Respondent has not raised any representation issuethat is properlylitigable inthis unfairlabor practice proceeding 5 SeePittsburghPlateGlass Co v NLRB,313 U S 146, 162 (1941) Thereare no factualissues regardingthe Union's requestfor information because the Respondent admittedthat it refused to furnish the information Accord-ingly,we grant the Motion for Summary Judg-mentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTIJURISDICTIONThe Respondent, a nonprofit corporation, withan office and place of business of Sonoma, California, operates a residential facility for boys, where itannually derives gross revenues in excess of $1 mil-lion and receives revenues in excess of $2000 directly from points outside the State of CaliforniaWe find that the Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act'The Boards decisionis reported at 284 NLRB 1080 (1987)2 TheRespondent also submitted nine affirmativedefenses8 TheRespondent denies that the information requested is relevant andnecessaryto the Unions role as exclusive bargainingrepresentative of theunit employees It is well establishedhoweverthat the employees wageand employment informationsought by theUnion is presumptively relevantfor purposes of collectivebargaining and must be furnished on request See e gTrusteesof Masonic Hall261 NLRB 436 (1982)VeronaDyestuffDivisionMobay Chemical Corp233 NLRB 109 (1977) The Respondent has not attemptedto rebut therelevanceof the information requested bythe UnionWe thereforefind that no material issues of factexistwith regard to the Respondents refusal to furnish the informationsoughtby the UnionThe Respondentfurther denies that it receives any revenue within themeaningof the Act TheRespondent however admitsthatitobtainedin excessof $1 000 000in donationsof which morethan$2 000 was directlyfrom points outside the stateof Californiaduringthe fiscal yearending June30 1988Thesejurisdictionalfactswhich arethe same aswere stipulatedto bythe Respondent in the representation proceeding asrevenue were sufficientto support the assertionof jurisdiction in the representation caseThe Respondent may not here claim that the Boardshould not assert jurisdiction because itnow for thefirst time characterizes its receipts as donations rather than revenues The Respondent alsodeniesfor the firsttime thatthe Unionis a labor organization within themeaningof the Act The Respondentstipulated that the Union was alabororganization in the prior representation proceeding and the Respondent may notnow challengethat stipulation4 TheRespondent attacks thecertificationon the basis that there arespecial circumstances and new evidence that compelfurther hearing TheRespondent contends that the Board acted in excessof its authority andin violation of the Establishmentand Free Exercise Clauses of the FirstAmendmentto the Constitutionby asserting jurisdictionover it It further arguesthat theBoard unreasonablydelayedadministrative actionand exceededits statutory authorityin this casefailed to consider pertinent and material new evidence submittedby theRespondent and deniedthe Respondent due process by itsperfunctorytreatmentof theRespondent s claims and its excessivedelay between theelection andcertificationThe Respondent also assertsthatthe bargainingunit is inappropriate thatthe Boarddeparted from its establishedpractices and procedures in thiscase andthat theBoard hasdeprivedpresent employeesof theRespondent of their Sec 7 rightsb The Respondentargues that new evidence submitted during the investigationof thisunfair labor practice charge requires a new hearingThe Respondenthas notshown that suchevidence is newlydiscoveredor previouslyunavailableThus it will not be considered here Sec102 48 (d)(1) of theBoard s Rules and RegulationsFurther even assuming we were to consider that evidencesuchevidencewould not alter ourprior conclusionthat the Board is not precluded from asserting JunsdicLionoverthe RespondentTo the extentthe evidence is alleged to showthatthe Boardlacks statutory jurisdictionChairman Stephens believesthatthe Board must consider it evenif belatedly profferedbut he agreeswith his colleagues that the Respondenthas profferedno evidence suffident to make that showing293 NLRB No 39 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIIALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the election held March 18, 1981,6 theUnion was certified on April 11, 1988, as the collective bargaining representative of the employeesin the following appropriate unitUnitA All full-time and regular part timechildcareworkers,recreationassistants,cooks, cooks helpers, and maintenance employees including plumbers, electricians, gar-deners, and custodians employed by the Em-ployer at its Sonoma, California location, ex-cluding all other employees, professional em-ployees, priests,nuns,and religious brothers,guards and supervisors as defined in the ActThe Union continues to be the exclusive represent-ative under Section 9(a) of the ActB Refusalto BargainSince July 1, and April 13, 1988, respectively,the Union has requested the Respondent to bargainand to furnish information, and since July 14, 1988,the Respondent has refusedWe find that this re-fusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAWBy refusing on and after July 14, 1988, to bar-gainwith the Union as the exclusive collective bargaining representative of employees in the appro-priate unit and to furnish the Union requested in-formation, the Respondent has engaged in unfairlaborpracticesaffecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementWe also shall order the Respondent to furnish theUnion the information requestedTo ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the UnionMar-Jac Poultry Co,136 NLRB6 The election involved two groups of employees designated as UnitsA and B The Union was not certified as the representative of the employees in Unit B785 (1962),Lamar Hotel,140NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 US 817 (1964),Burnett ConstructionCo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965)ORDERThe National Labor Relations Board orders thattheRespondent,Hanna Boys Center, Sonoma,California, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain with Social ServicesUnion Local 535, Service Employees InternationalUnion, AFL-CIO as the exclusive bargaining representative of the employees in the bargaining unit,and refusing to furnish the Union information thatis relevant and necessary to its role as the exclusivebargaining representative of the unit employees(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain with the Union as the ex-clusive representative of the employees in the following appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreementAll full-time and regular part-time child careworkers, recreation assistants, cooks, cookshelpers, and maintenance employees includingplumbers, electricians, gardeners and custo-diansemployed by the Employer at itsSonoma,California location,excludingallotheremployees,professionalemployees,priests,nuns, and religious brothers, guardsand supervisors as defined in the Act(b)On request, furnish the Union informationthat is relevant and necessary to its role as the ex-clusive bargaining representative of the unit em-ployees(c)Post at its facility in Sonoma, California,copies of the attached notice marked "Appendix "'Copies of the notice, on forms provided by the RegionalDirector for Region 20, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive7 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted byOrder ofthe NationatLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLabor Relations Board HANNA BOYS CENTERdays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this noticeWE WILL NOTrefuse to bargain with SocialServicesUnion Local535,ServiceEmployeesInternationalUnion,AFL-CIO,as the exclusiverepresentative of the employees in the bargainingunit,and WE WILLNOT refuse to furnish the Unioninformation that is relevant and necessary to its361role as the exclusive bargaining representative ofthe unit employeesWE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL,on request,bargainwith the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll full-time and regular part-time child careworkers, recreation assistants,cooks, cookshelpers,and maintenance employees includingplumbers,electricians,gardeners and custo-diansemployed by the Employer at itsSonoma,California location,excluding allotheremployees,professionalemployees,priests, nuns and religious brothers, guards andsupervisors as defined in the ActWE WILL,on request, furnish the Union informa-tion that is relevant and necessary to its role as theexclusive bargaining representative of the unit em-ployeesHANNA BOYS CENTER